SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Rio de Janeiro – October 25, 2013 – Petrobras announces today its consolidated results stated in millions of Reais, prepared in accordance with International Financial Reporting Standards – IFRS issued by the International Accounting Standards Board – IASB (A free translation from the original in Portuguese). Consolidated net income attributable to the shareholders of Petrobras reached R$ 17,289 million in Jan-Sep/2013 and R$ 3,395 million in the 3Q-2013. Adjusted EBITDA reached R$ 47,413 million in Jan-Sep/2013. Highlights R$ million Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 2013 x 2012 (%) 3,395 6,201 (45) 5,567 Consolidated net income/(loss) attributable to the shareholders of Petrobras 17,289 13,435 29 2,522 2,555 (1) 2,523 Total domestic and international crude oil and natural gas production (Mbbl/d) 2,542 2,592 (2) 13,091 18,091 (28) 14,375 Adjusted EBITDA 47,413 41,495 14 229,078 200,864 14 298,727 Market capitalization (Parent Company) 229,078 298,727 (23) The Company reported 3Q-2013 earnings of R$ 3,395 million and the following highlights : · Domestic crude oil and NGL production remained flat. On September 2, 2013, the Company reached a record production level of 337 thousand bpd in the Pre-Salt area. · Record diesel demand levels partially met by higher domestic production, with the remaining portion met by imports. · The differential between domestic prices and international prices of oil products has increased, reflecting the depreciation of the Real against the U.S. dollar and higher international prices of oil products. · Continuation of the divestiture program of assets in Brazil and abroad, with the conclusion of the disposal of BS-4 Atlanta and Oliva blocks in the Santos basin and of the Coulomb block in the Gulf of Mexico, resulting in a gain of R$ 557 million. Cash proceeds from the disposal of assets in the 3Q-2013 were R$ 1,194 million. · A new discovery was announced in the pre-salt layer of Santos Basin (Iguaçu Mirim) and the production potential of Farfan 1 and Muriú 1, located at ultra-deep areas of Sergipe Basin, was confirmed. · For the eighth consecutive year, we were listed on the Dow Jones Sustainability World Index, the world’s most important sustainability index that evaluates social, environmental and economic management best practices in the world. · On October 21, 2013, Petrobras was awarded a 40% interest in the winning consortium of the Libra block auction, located in the ultra-deep waters of the Santos Basin, in the pre-salt area, with a R$ 6 billion signature bonus to be paid, relative to its share of the investment. Comments from the CEO Mrs. Maria das Graças Silva Foster Dear Shareholders and Investors, Petrobras´s oil production in Brazil during the third quarter was similar to second quarter production. However, output in September was 3.7% higher than the output registered in August and 4.8% higher than July, primarily as a result of less planned maintenance. I would like to point out that our reservoirs have been showing higher-than-expected productivity and that our operating efficiency has reached 75% at the Campos Basin Operating Unit (UO-BC) and 92% at the Rio Operating Unit (UO-RIO), allowing us to recover 65,000 barrels per day in output during this quarter through the Campos Basin Operational Efficiency Improvement Program (PROEF). With an overall cost of US$ 1.3 billion since its implementation, PROEF efforts have already led to gains of US$ 1.5 billion in net present value (NPV). It was not possible to achieve higher output levels during this third quarter primarily due to: (i) a start-up delay of P-63 (Papa Terra), from July 15th to October 31st, given the need to change the subsea array to avoid interference with living coral that was improperly misinterpreted in July 2008, but recently identified following an inspection with remotely operated underwater vehicles; (ii) delay of 275 days (9 months) by Norwegian company Subsea 7 in the provision of the Uncoupled Gathering Systems (buoys), built in China for the FPSO Cidade de São Paulo, postponing the interconnection of the second production well from April 2013 to January 2014; and (iii) the shortage of pipe-laying support vessels (PLSV´s), given the difficulty of contracting units built in Brazil between 2010 and 2011. In 2012, the Executive Board authorized to contract 10 PLSV´s, of which 8 will be built abroad and 2 to be built in Brazil. In Refining, despite a reduction in throughput in 3Q-2013 from 2Q-2013 due to planned maintenance at the REDUC, REGAP and REVAP refineries, the production of diesel (+1.1%) and gasoline (+2.1%) increased during the period. In spite of the higher production, record consumption of diesel in Brazil exceeding 1,000,000 barrels per day (peak of 1,169,000 bpd on August 30th), leading to increased imports during the period. The sharp depreciation of the Real (peak of R$ 2.45/US$ on August 22 th) combined with an increase in international oil prices (peak of US$ 118.11/bbl on August 28 th), increasing the negative differential between domestic and international prices. Our net income before financial results, share of profit of equity-accounted investments and income taxes amounted to R$ 5.5 billion, a reduction of 51% from the second quarter of the year. Besides the effects of the pricing differential at a moment of strong demand, we also experienced higher costs with dry/subcommercial wells, although in line with our forecast, and less extraordinary revenue from the sale of assets during the quarter when compared to the 2nd quarter. Net income attributable to shareholders of Petrobras was R$ 3.4 billion, 45% lower than the 2Q-2013, for the reasons stated above and offset, in part, by the improved financial result. Despite four diesel and two gasoline price increases in the last 16 months, totaling 21.9% and 14.9% respectively, the strong depreciation of the Real against the U.S. Dollar since May 2013, (as high as 22%), has led to an increase in the price differential during the past few months. This situation has been affecting our cash flow and leverage. Therefore, in order to assure the sustainability of our 2013-2017 Business and Management Plan, in which the alignment of domestic and international prices is a premise, the Executive Board designed and presented to the Board of Directors a fuel pricing methodology to be applied by the Company, whereby the alignment of diesel and gasoline domestic prices to international prices will become more predictable. We continue to work tirelessly to achieve the targets outlined in the 2013-2017 BMP through our structuring programs. I would like to point out the PRODESIN (Divestment Program), which have totaled US$ 4.8 billion in 2013, and the PROCOP (Operating Expenses Optimization Program), which has saved R$ 4.8 billion till September, already surpassing the target of R$ 3.9 billion in 2013. I would also like to praise the engagement of Petrobras’ Engineering Department, which has been working night and day to complete 9 production units this year, totaling 1,000,000 barrels per day in capacity: FPSOs Cidade de São Paulo, Cidade de Itajaí, Cidade de Paraty, P-63, P-55 and P-58, already completed, in addition to P-62, P-61 and TAD (Tender Assisted Drilling), which have already reached more than 92.5% in physical completion. We would like to bring to your attention the fact that the credit rating agency Moody’s has downgraded Petrobras’ foreign and domestic currency debt rating; however it has maintained our Baa1 investment grade, one level above Brazil’s rating. 2 This review, according to Moody’s, reflects financial leverage and expectation of negative cash flow in the next few years due to the implementation of the company’s robust Investment Plan. Our investment plan is indeed robust, due to the size of our reserves in both pre-salt and post-salt horizons and the opportunities to develop them with demonstrated know-how and capacity. These production development projects will increase our oil and gas production, bringing needed increase in operating cash flow generation, which will be additive to the beneficial effect of price alignment that we are pursuing. Thus we expect to reduce over the coming months our leverage and indebtedness indicators. Lastly, I would like to point out the satisfactory outcome we achieved in the Libra Oilfield Auction, the first to be developed under the production sharing agreement in Brazil. One more challenge, undoubtedly, which will require the application of sound management practices, among them cost and time optimization in the exploration, evaluation and production development phases. I am convinced that the Libra field, which we will develop along with the partners Shell, Total, CNPC and CNOOC, which have well-known experience, abilities and financial robustness, will contribute to generate rising returns for our shareholders and investors, given that we are dealing with an exceptional asset that is fundamental for the sustainability of our oil production, particularly after 2020. Maria das Graças Silva Foster Chief Executive Officer 3 FINANCIAL HIGHLIGHTS Main Items and Consolidated Economic Indicators R$ million Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 2013 x 2012 (%) 77,700 73,627 6 73,793 Sales revenues 223,862 207,974 8 16,585 18,708 (11) 18,086 Gross profit 54,149 54,345 − 5,494 11,107 (51) 8,600 Net income before financial results, share of profit of equity-accounted investments and income taxes 26,450 25,653 3 (1,020) (3,551) 71 (569) Net finance income (expense) (3,181) (6,511) 51 3,395 6,201 (45) 5,567 Consolidated net income/(loss) attributable to the shareholders of Petrobras 17,289 13,435 29 0.26 0.48 (46) 0.43 Basic and diluted earnings per share 1 1.33 1.03 29 229,078 200,864 14 298,727 Market capitalization (Parent Company) 229,078 298,727 (23) 21 25 (4) 25 Gross margin (%) 24 26 (2) 7 15 (8) 12 Operating margin (%) 2 12 12 − 4 8 (4) 8 Net margin (%) 8 6 2 13,091 18,091 (28) 14,375 Adjusted EBITDA – R$ million 3 47,413 41,495 14 Net Income before financial results, share of profit of equity-accounted investments and income taxes by business segment 17,609 13,566 30 16,380 . Exploration & Production 46,259 51,398 (10) (8,594) (3,773) (128) (8,651) . Refining, Transportation and Marketing (18,904) (25,720) 27 (355) 809 (144) 451 . Gas & Power 1,637 1,474 11 (127) (77) (65) (59) . Biofuel (271) (203) (33) 470 696 (32) 625 . Distribution 2,249 1,890 19 213 2,204 (90) 1,332 . International 3,605 3,715 (3) (2,877) (2,670) (8) (2,382) . Corporate (8,325) (7,115) (17) 25,150 24,344 3 21,135 Capital expenditures and investments 69,263 59,808 16 110.37 102.44 8 109.61 Brent crude (US$/bbl) 108.45 112.09 (3) 2.29 2.07 11 2.03 Average commercial selling rate for U.S. dollar 2.12 1.92 10 2.23 2.22 1 2.03 Period-end commercial selling rate for U.S. dollar 2.23 2.03 10 8.51 7.52 1 7.79 Selic interest rate - average (%) 7.74 8.98 (1) Average price indicators 210.00 207.22 1 190.96 Domestic basic oil products price (R$/bbl) 207.04 183.05 13 Sales price - Brazil 98.87 94.17 5 101.80 . Crude oil (U.S. dollars/bbl) 4 98.64 106.00 (7) 46.34 50.47 (8) 47.73 . Natural gas (U.S. dollars/bbl) 48.27 49.11 (2) Sales price - International 85.97 89.84 (4) 90.42 . Crude oil (U.S. dollars/bbl) 90.65 94.71 (4) 18.38 21.31 (14) 17.45 . Natural gas (U.S. dollars/bbl) 20.88 19.33 8 1 Basic and diluted earnings per share calculated based on the weighted average number of shares. 2 Calculated based on net income before financial results, share of profit of equity-accounted investments and income taxes. 3 EBITDA + share of profit of equity-accounted investments and impairment. 4 Average between exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 4 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS 3Q-2013 x 2Q-2013 Results: Gross Profit Gross profit decreased 11% (R$ 2,123 million), mainly due to : Ø Sales revenues of R$ 77,700 million, 6% higher compared to the 2Q-2013, as a result of: · Higher domestic demand (1%), mainly of diesel (5%), and increased crude oil export volume, partially offset by decreased electricity sale due to lower thermoelectric demand; · Higher export and oil products domestic prices that are adjusted to reflect international prices and the impact of foreign currency depreciation. Ø Costs of sales of R$ 61,115 million, 11% higher compared to the 2Q-2013 due to the higher share of oil product imports over sales mix, mainly diesel, together with the impact of foreign currency depreciation (11%) and the increased international prices (Brent 8%), as well as higher oil production costs generated by the production start-up of new plants. These effects were partially offset by lower LNG imports. Net income before financial results, share of profit of equity-accounted investments and income taxes Net income before financial results, share of profit of equity-accounted investments and income taxes decreased by 51% (R$ 5,613 million), mainly due to higher write-offs of dry or subcommercial wells (R$ 1,060 million), to the decreased gains on disposal of assets, to the provision of employee compensation expenses from the proposal of 2013 Collective Bargaining Agreement and to the lower gross profit. Net finance income (expense) Net finance expense of R$ 1,020 million, 71% lower as compared with the 2Q-2013, due to the lower impact of foreign currency depreciation on net debt (0.6% in the 3Q-2013 and 10% in the 2Q-2013), affected by the lower foreign exchange exposure due to the extension of the hedge accounting practice to our future exports 5 as from the middle of May. Net income attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras reached R$ 3,395 million, 45% lower as compared to the 2Q-2013, due to the lower net income before financial results, share of profit of equity-accounted investments and income taxes, partially offset by the lower impact of foreign currency effects on our finance expenses. 5 See Appendix 6 – Cash Flows Hedge Variation. 5 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS Jan-Sep/2013 x Jan-Sep/2012 Results: Gross Profit Gross profit remained flat compared with Jan-Sep/2012, mainly due to : Ø Sales revenues of R$ 223,862 million, 8% higher compared to Jan-Sep/2012, due to: · Higher oil product prices in the domestic market resulting from adjustments in gasoline and diesel prices, from higher electricity prices and from the impact of foreign currency effects (10%) on oil product prices that are adjusted to reflect international prices; · A 7% increase in domestic demand, mainly of gasoline (5%), diesel (6%), fuel oil (26%) and natural gas (22%), offset by lower crude oil export volumes attributable to lower production levels and higher feedstock processed. Ø Cost of sales of R$ 169,713 million, 10% higher compared to Jan-Sep/2012, due to: · A 5% increase in domestic sales volumes of oil products, met by higher domestic refining; · Higher volumes of natural gas imports to meet the thermoelectric demand and an increase in crude oil import volumes driven by the higher feedstock processed in our refineries, as well as higher costs due to the impact of foreign currency depreciation (10%); · Increased crude oil production costs, due to the higher number of well interventions and to the production start-up of new systems, which are still not producing in full capacity. Net income before finance expense, share of profit of equity-accounted investments and income taxes Net income before finance expense, share of profit of equity-accounted investments and income taxes reached R$ 26,450 million, a 3% increase compared to Jan-Sep/2012, due to lower write-offs of dry and sub-commercial wells (R$ 1,211 million) and gains on disposal of assets, partially offset by higher employee compensation expenses arising from the 2012 Collective Bargaining Agreement and the provision of employee compensation expenses under negotiation from the 2013 Collective Bargaining Agreement. Net finance income (expense) Net finance expense of R$ 3,181 million, R$ 3,330 million lower compared to Jan-Sep/2012, mainly resulting from the decrease in the foreign exchange exposure attributable to the impact of the extension of our hedge accounting practice to future exports, reducing by R$ 8,434 million the impact of foreign currency effects on our finance expenses. Net income attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras reached R$ 17,289 million in 2013, a 29% increase compared to Jan-Sep/2012 (R$ 13,435 million), reflecting the higher net income before finance expense, share of profit of equity-accounted investments and income taxes, the lower impact of foreign currency effects on our finance expenses and higher share of profit of equity-accounted investments. 6 FINANCIAL HIGHLIGHTS NET INCOME BY BUSINESS SEGMENT Petrobras is an integrated energy company, with the greater part of its oil and gas production in the Exploration & Production segment being transferred to other business segments of the Company. The measurement of segment results includes transactions carried out with third parties and transactions between business areas which are charged at internal transfer prices defined between the areas using methods based on market parameters . EXPLORATION & PRODUCTION (R$ million) Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Net Income 2013 x 2012 (%) 11,613 8,909 30 10,808 30,480 33,925 (10) (3Q-2013 x 2Q-2013): Net income increased due to the higher domestic crude oil sale/transfer prices, reflecting the appreciation of the U.S. dollar against the Real and the increased international commodity prices, partially offset by higher production taxes and increased write-off of dry or subcommercial wells. The spread between the average domestic oil price (sale/transfer) and the average Brent price increased from U.S.$8.27/bbl in the 2Q-2013 to U.S.$11.50/bbl in the 3Q-2013. (Jan-Sep/2013 x Jan-Sep/2012): Net income was lower due to decreased crude oil and NGL production, higher depreciation of equipment costs, higher employee compensation costs, higher well interventions and maintenance costs, as well as increased freight costs for oil platforms. These effects were partially offset by higher domestic crude oil prices (sale/transfer) and lower write-offs of dry or sub-commercial wells. The spread between the average domestic oil price (sale/transfer) and the average Brent price increased from US$6.09/bbl in 2012 to US$9.81/bbl in 2013. Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Exploration & Production - Brazil (Mbbl/d) (*) 2013 x 2012 (%) 1,924 1,931 − 1,904 Crude oil and NGLs 1,922 1,980 (3) 390 389 − 377 Natural gas 6 392 367 7 − Total (1) (3Q-2013 x 2Q-2013): Crude oil, NGL and natural gas production remained relatively flat in the period. The increased production with the start-up of new wells in platforms FPSO Itajaí (Baúna), P-52 and P-54 (Roncador) and FPSO-Piranema and reduced levels of scheduled maintenance offset the natural decline of production. (Jan-Sep/2013 x Jan-Sep/2012): Crude oil and NGL production decreased mainly due to the natural decline of the fields, partially offset by the production start-up of FPSOs Cidade de Anchieta (Baleia Azul), Cidade de São Paulo (Sapinhoá), Cidade de São Vicente (Extended Well Test – EWT of Sapinhoá Norte), Cidade de Itajaí (Baúna) and Cidade de Paraty (Lula NE Pilot). Natural gas production increased due to the production start-up of FPSOs Cidade de Anchieta, Cidade de São Paulo and Cidade de Paraty, to the improved efficiency of the Mexilhão, Merluza and Lula fields and to the improved production potential of FPSO Cidade de Vitoria. * Not reviewed by independent auditor. 6 Does not include LNG. Includes gas reinjection. 7 FINANCIAL HIGHLIGHTS Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Lifting Cost - Brazil 7 (*) 2013 x 2012 (%) U.S.$/barrel: 14.96 15.02 − 15.24 Excluding production taxes 14.91 13.79 8 33.25 32.05 4 34.00 Including production taxes 32.95 33.91 (3) R$/barrel: 34.28 31.25 10 30.79 Excluding production taxes 31.69 26.50 20 75.80 67.88 12 69.47 Including production taxes 70.28 65.23 8 Lifting Cost - Excluding production taxes – U.S.$/barrel (3Q-2013 x 2Q-2013) : Lifting cost excluding production taxes in U.S.$/barrel remained relatively flat. Excluding the impact of foreign currency effects it increased by 3% mainly due to the provision for higher employee compensation costs arising from the 2013 Collective Bargaining Agreement under negotiation. (Jan-Sep/2013 x Jan-Sep/2012) : Excluding the impact of foreign currency effects it increased by 15% due to the higher number of well interventions in the Campos Basin, mainly driven by the PROEF (Operational Efficiency Increase Program), to the production start-up of FPSOs Cidade de Anchieta (Baleia Azul), Cidade de São Paulo (Sapinhoá), Cidade de Paraty (Lula Nordeste Pilot) and Cidade de Itajaí (Baúna), with higher initial unit costs, as well as higher employee compensation costs arising from the 2012 and 2013 Collective Bargaining Agreements (the latter under negotiation). Lifting Cost - Including production taxes – U.S.$/barrel (3Q-2013 x 2Q-2013) : Lifting cost, including production taxes, in U.S.$/barrel, increased by 4%. Excluding the impact of foreign currency effects it increased by 6% due to the variation of the average reference price of domestic oil, adjusted to reflect international prices. (Jan-Sep/2013 x Jan-Sep/2012) : Lifting cost including production taxes, in U.S.$/barrel, decreased by 3% in Jan-Sep/2013 compared to Jan-Sep/2012. Excluding the impact of foreign currency effects it remained relatively flat in the period. Production taxes excluding foreign exchange variation effects were 10% lower driven by the decrease in the average reference price for domestic oil in U.S. dollars (adjusted to reflect international prices) and to the new levels of special participation charges in Marlim, Jubarte and Barracuda fields, due to lower production. (*) [7] * Not reviewed by independent auditor. 7 In the 1Q-2013, lifting cost was revised to exclude scheduled stoppages expenses. Though lifting cost is a non-GAAP measure, the portion of the calculation of this non-GAAP measure related to scheduled stoppage expenses was revised pursuant to the International Financial Reporting Standards – IFRS. Based on the previous criteria (pursuant to USGAAP), such expenses impacted our lifting cost at the period of their realization, at the moment of the consumption of the materials or completion/rendering of services. Amounts previously reported for 2012 were recalculated for comparability purposes. Such adjustment did not impact our financial statements and EBITDA, for which the amortization of scheduled stoppages was already computed in accordance to the International Financial Reporting Standards – IFRS. 8 FINANCIAL HIGHLIGHTS REFINING, TRANSPORTATION AND MARKETING (R$ million) Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Net Income 2013 x 2012 (%) (5,527) (2,516) (120) (5,652) (12,299) (17,281) 29 (3Q-2013 x 2Q-2013): The higher crude oil acquisition/transfer costs, due to the appreciation of the U.S. dollar against the Real, together with higher international prices of the commodity, as well as the higher share of oil product imports within the sales mix to meet seasonal demand generated the increased net loss in the period. (Jan-Sep/2013 x Jan-Sep/2012): The decreased net loss is attributable to diesel and gasoline price adjustments in the domestic market and to the higher feedstock processed in our refineries, reducing the share of oil product imports in our sales mix, partially offset by higher crude oil acquisition/transfer costs. Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Imports and Exports of Crude Oil and Oil Products (Mbbl/d) (*) 2013 x 2012 (%) 334 447 (25) 385 Crude oil imports 421 361 17 493 261 89 437 Oil product imports 377 409 (8) 17 Imports of crude oil and oil products 4 206 162 27 375 Crude oil exports 8 195 408 (52) 196 197 (1) 176 Oil product exports 195 198 (2) 12 Exports of crude oil and oil products (36) 22 Exports (imports) net of crude oil and oil products 149 − 2 (100) 12 Other exports 2 8 (75) (3Q-2013 x 2Q-2013): Lower crude oil imports due to inventory formation during the 2Q-2013 in preparation for scheduled stoppage in Angra dos Reis Terminal. Higher crude oil export volumes due to higher availability generated by scheduled stoppages in refineries occurred in the 3Q-2013. Oil product imports were higher to meet increased seasonal plantation and industrial activity. (Jan-Sep/2013 x Jan-Sep/2012): Higher crude oil imports are attributable to higher feedstock processed. Lower crude oil export volumes are attributable to a decrease in crude oil production and an increase in feedstock processed, as well as decreased oil products exports in order to meet domestic demand. The increased production at refineries generated lower oil product imports. * Not reviewed by independent auditor. 8 Include crude oil exports volumes of Refining, Transportation and Marketing and Exploration & Production segments. 9 FINANCIAL HIGHLIGHTS Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Refining Operations (Mbbl/d) (*) 2013 x 2012 (%) 2,128 2,138 − 2,026 Output of oil products 2,131 1,992 7 2,102 2,079 1 2,013 Installed capacity 9 2,102 2,013 4 96 99 (3) 97 Utilization of nominal capacity (%) 10 98 95 3 2,072 2,102 (1) 1,974 Feedstock processed - Brazil 11 2,086 1,935 8 82 79 3 82 Domestic crude oil as % of total feedstock processed 81 82 (1) (3Q-2013 x 2Q-2013): The daily feedstock processed decreased 1%, due to the scheduled stoppages in distillation units of REDUC, REVAP and REGAP. (Jan-Sep/2013 x Jan-Sep/2012): Daily feedstock processed increased by 8% in Jan-Sep/2013 compared to Jan-Sep/2012 due to the start-up of new value addition (quality) units and conversion units, as well as to the sustainable improvement of operating efficiency of our refineries through optimization of refining processes and removal of logistics bottlenecks. The new production level was reached respecting the project limits of equipments and the safety, environment and product quality requirements. Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Refining Cost - Brazil 12 (*) 2013 x 2012 (%) 3.26 3.08 6 3.50 Refining cost (U.S.$/barrel) 3.16 3.46 (9) 7.45 6.37 17 7.07 Refining cost (R$/barrel) 6.69 6.65 1 (3Q-2013 x 2Q-2013): Refining cost in U.S.$/barrel increased by 6%. In R$/barrel it increased by 17%, mainly as a result of higher employee compensation costs, due to the provision of salary increases related to the 2013 Collective Bargaining Agreement under negotiation. (Jan-Sep/2013 x Jan-Sep/2012): Refining cost in U.S.$/barrel decreased by 9% in Jan-Sep/2013 compared to Jan-Sep/2012. In R$/barrel it increased by 1%, mainly due to higher employee compensation costs arising from the 2012 Collective Bargaining Agreement and to the provision of employee compensation costs related to the 2013 Collective Bargaining Agreement under negotiation, partially offset by increased feedstock processed and reduced routine maintenance costs. * Not reviewed by independent auditor. 9 Installed capacity considers the maximum sustainable feedstock processing reached at the distillation units, respecting the project limits of equipments and the safety, environment and product quality requirements. It is lower than the authorized capacity set by ANP (including temporary authorizations) and by environmental institutions. 10 Utilization of nominal capacity of crude oil processing is the relation between the installed capacity and the feedstock processed of domestic crude oil. 11 Feedstock processed – Brazil includes crude oil and NGL processing. 12 In the 1Q-2013, refining cost was revised to exclude scheduled stoppages expenses. Though refining cost is a non-GAAP measure, it was revised pursuant to the International Financial Reporting Standards – IFRS. Based on the previous criteria (pursuant to USGAAP), such expenses impacted our refining cost at the period of their realization, at the moment of the consumption of the materials or completion/rendering of services. Amounts previously reported for 2012 were recalculated for comparability purposes. Such adjustment did not impact our financial statements and EBITDA, for which the amortization of scheduled stoppages was already computed in accordance with the International Financial Reporting Standards – IFRS. 10 FINANCIAL HIGHLIGHTS GAS & POWER (R$ million) Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Net Income 2013 x 2012 (%) (192) 576 (133) 345 1,262 1,138 11 (3Q-2013 x 2Q-2013): Net income decreased to net loss due to lower thermoelectricity generation and average electricity prices, mainly driven by higher water reservoir levels, together with increased average natural gas import costs. These effects were partially offset by lower LNG imports. (Jan-Sep/2013 x Jan-Sep/2012): Net income increased due to higher thermoelectricity generation and higher average electricity prices, mainly attributable to lower water reservoir levels. These effects were partially offset by higher natural gas and LNG import costs to meet the thermoelectric demand. Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Physical and Financial Indicators (*) 2013 x 2012 (%) 1,873 2,318 (19) 2,496 Sales of electricity (contracts) - average MW 2,026 2,303 (12) 3,483 4,493 (22) 1,977 Generation of electricity - average MW 4,359 1,826 139 180 250 (28) 131 Differences settlement price - R$/MWh 13 252 112 125 84 122 (31) 54 Imports of LNG (Mbbl/d) 102 49 108 197 196 1 155 Imports of Gas (Mbbl/d) 197 165 19 (3Q-2013 x 2Q-2013): The 19% decrease on electricity sales volumes is due to lower spot market demand, resulting from a new regulation (CNPE 03/2013). The decreased electricity generation (22%) and of imports of LNG (31%) was due to lower dispatch by the National Electricity System Operator (Operador Nacional do Sistema Elétrico – ONS). Decreased difference settlement prices (28%) due to improved hydrologic conditions in the 3Q-2013. (Jan-Sep/2013 x Jan-Sep/2012): Electricity sales volumes were 12% lower due to the decrease in the spot market demand, resulting from a new regulation (CNPE 03/2013). Increased electricity generation (139%) and difference settlement prices (125%) due to lower rainfall levels in the period. Higher imports of LNG (108%) and of natural gas from Bolivia (19%) due to increased thermoelectric demand in the period. * Not reviewed by independent auditor. 13 Weekly weighed prices per output level (light, medium and heavy), number of hours and submarket capacity. 11 FINANCIAL HIGHLIGHTS BIOFUEL (R$ million) Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Net Income 2013 x 2012 (%) (96) (74) (30) (44) (218) (201) (8) (3Q-2013 x 2Q-2013): The higher net loss was generated by lower average realization prices of biodiesel (7%), by inventory write-downs of palm seedlings and lower results from investments in the biodiesel sector. These effects were partially offset by lower losses in share of profit of ethanol investments, due to higher sugar and ethanol sales volumes. (Jan-Sep/2013 x Jan-Sep/2012): Losses on biofuel operations increased in the period mainly due to the lower biodiesel average realization prices (5%), as well as higher raw materials costs and inventory write-downs of palm seedlings. These effects were partially offset by lower losses in share of profit of ethanol investments due to higher sugar sales volume. DISTRIBUTION (R$ million) Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Net Income 2013 x 2012 (%) 312 459 (32) 413 1,487 1,249 19 (3Q-2013 x 2Q-2013): Net income was lower due to a 8% decrease in average sales margins of fuel products due to decreased thermoelectric dispatch compared with the 2Q-2013, and provision of higher employee compensation expenses, arising from the 2013 Collective Bargaining Agreement under negotiation. (Jan-Sep/2013 x Jan-Sep/2012): Net income was higher due to a 13% increase in the average trade margins and a 6% increase in sales volumes. These effects were partially offset by higher freight and employee compensation expenses, resulting from salary increases arising from the 2012 Collective Bargaining Agreement and provision of 2013 amounts, which are still under negotiation. Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Market Share (*) 2013 x 2012 (%) 36.1% 37.7% (2) 37.6% 37.5% 37.9% − (3Q-2013 x 2Q-2013): The decrease in the Market Share for the 3Q-2013 is mainly attributable to the decreased thermoelectric dispatch for the integrated system in the period. (Jan-Sep/2013 x Jan-Sep/2012): Despite the higher sales volume, market share decreased due to a margin repositioning. * Not reviewed by independent auditor. 12 FINANCIAL HIGHLIGHTS INTERNATIONAL (R$ million) Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Net Income 2013 x 2012 (%) 308 1,968 (84) 902 3,008 1,934 56 (3Q-2013 x 2Q-2013): Net income was lower due to the net gains from the disposal of 50% of our assets in Africa in the 2Q-2013, partially offset by the net gains from the disposal of U.S. Coulomb field in the 3Q-2013. (Jan-Sep/2013 x Jan-Sep/2012): Net income was higher due to the gains on disposal of assets within the Divestment Program (PRODESIN), mainly in Africa and in the United States, partially offset by lower crude oil and NGL production. Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Exploration & Production - International (Mbbl/d) 14 (*) 2013 x 2012 (%) Consolidated international production 82 139 (41) 142 Crude oil and NGLs 121 142 (15) 92 90 2 94 Natural gas 92 96 (4) 174 229 (24) 236 Total 213 238 (11) 34 6 467 6 Non-consolidated international production 15 7 114 (11) Total international production (7) (3Q-2013 x 2Q-2013): Crude oil and NGL production decreased 41% due to the disposal of 50% of our interests in companies in Africa (mainly in Nigeria) in June 2013. As from June 2013, the remaining 50% of the production has been considered non-consolidated production, as the Company started to have the share control of these companies. Increased natural gas production (2%), mainly in Bolivia, due to the maintenance stoppage at San Alberto plant in the 2Q-2013. (Jan-Sep/2013 x Jan-Sep/2012): Crude oil and NGL production decreased 15% due to the disposal of 50% of our interests in companies in Africa (mainly in Nigeria) in June 2013. As from June 2013, the remaining 50% of the production has been considered non-consolidated production. Decreased natural gas production in Argentina due to the closing of a natural gas well in the Santa Cruz field, resulting from an increase in water production. * Not reviewed by independent auditor. 14 Some of the countries that comprise the international production, such as Nigeria and Angola, are operating under the production-sharing model, with the production taxes charged in crude oil barrels. 13 FINANCIAL HIGHLIGHTS Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Lifting Cost - International (U.S.$/barrel) 15 (*) 2013 x 2012 (%) 9.73 8.75 11 9.07 8.93 8.47 5 (3Q-2013 x 2Q-2013): Lifting cost was 11% higher due to the disposal of 50% of the investments in Nigerian companies in June 2013. Nigerian fields have relatively low costs and then this portfolio change generates the increased consolidated average cost. (Jan-Sep/2013 x Jan-Sep/2012): Lifting cost was 5% higher driven by higher costs in Argentina due to well maintenance services, higher electricity charges and environmental repair services in production storage tanks. Costs were higher also due to the disposal of investments in Nigerian companies, which had relatively low costs. Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Refining Operations - International (Mbbl/d) (*) 2013 x 2012 (%) 149 181 (18) 170 Feedstock processed 167 183 (9) 161 199 (19) 183 Output of oil products 182 197 (8) 231 231 − 231 Installed capacity 231 231 − 61 73 (12) 69 Utilization of nominal capacity (%) 68 72 (4) (3Q-2013 x 2Q-2013): Lower feedstock processed (18%), output of oil products and nominal capacity utilization due to the stoppage of the Japanese refinery in July for inspections to have certification from regulator authorities. There was also a stoppage at the catalytic reform unit that led the decrease of feedstock processed until September. In the United States, occurred a stoppage of the distillation unit for six days for decoking the distillation oven in August. (Jan-Sep/2013 x Jan-Sep/2012): Lower feedstock processed (9%), as well as lower output of oil products and utilization of nominal capacity, mainly at the Japanese refinery due to unscheduled stoppages occurred in 2013 and to lower oil products demand. Feedstock processed was also lower in the United States, resulting from operating restrictions for unconventional light oil (Eagleford) processing, and from the stoppage of the distillation unit in August for decoking the distillation oven. Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 Refining Cost - International (U.S.$/barrel) 15 (*) 2013 x 2012 (%) 4.26 3.76 13 4.13 3.92 3.60 9 (3Q-2013 x 2Q-2013): Refining cost increased 13% due to the lower feedstock processed in Japan and in the United States due to unscheduled stoppages. (Jan-Sep/2013 x Jan-Sep/2012): International refining cost was 9% higher due to the lower feedstock processed in Japan and higher insurance costs in the United States. * Not reviewed by independent auditor. 15 In the 1Q-2013, lifting and refining costs were revised to exclude scheduled stoppages expenses. Though lifting and refining costs are non-GAAP measures, they were revised pursuant to the International Financial Reporting Standards – IFRS. Based on the previous criteria (pursuant to USGAAP), such expenses impacted our lifting and refining costs at the period of its realizations, at the moment of the consumption of the materials or completion/rendering of services. Amounts previously reported for 2012 were recalculated for comparability purposes. Such adjustment did not impact our financial statements and EBITDA, for which the amortization of scheduled stoppages was already computed in accordance with the International Financial Reporting Standards – IFRS. 14 FINANCIAL HIGHLIGHTS Sales Volumes – (Mbbl/d) (*) Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 2013 x 2012 (%) 1,031 978 5 984 Diesel 977 921 6 587 583 1 569 Gasoline 583 557 5 71 103 (31) 78 Fuel oil 97 77 26 172 170 1 169 Naphtha 174 168 4 243 233 4 232 LPG 230 224 3 108 104 4 106 Jet fuel 105 106 (1) 210 201 4 212 Others 203 199 2 2,422 2,372 2 2,350 Total oil products 2,369 2,252 5 95 83 14 85 Ethanol, nitrogen fertilizers, renewables and other products 86 80 8 392 435 (10) 341 Natural gas 415 340 22 2,909 2,890 1 2,776 Total domestic market 2,870 2,672 7 402 361 11 563 Exports 392 614 (36) 505 501 1 548 International sales 498 512 (3) 907 862 5 1,111 Total international market 890 1,126 (21) 2 Total (1) (3Q-2013 x 2Q-2013): Our domestic sales volumes increased by 1% in the 3Q-2013 compared with the 2Q-2013 , primarily due to: · Diesel (a 5% increase) – due to the seasonality of diesel demand, attributable t o the plantation of the summer grain harvest and to the industrial activity; · LPG (a 4% increase) – due to the seasonality of LPG P-13 demand attributable to lower average temperatures in the 3Q-2013 at the main consuming regions; · Fuel oil (a 31% decrease) – due to lower delivers to emergencial thermoeletrics; · Natural gas (a 10% decrease) – due to decreased thermoelectric demand, driven by higher rainfalls at hydroelectric power plants. (Jan-Sep/2013 x Jan-Sep/2012): Our domestic sales volumes increased by 7% in Jan-Sep/ 2013 compared with Jan-Sep/ 2012, primarily due to: · Diesel (a 6% increase) – due to the increase in the retail sector, along with higher thermoelectric consumption, higher grain harvest and an increase in the diesel light vehicle fleet (vans, pickups and SUV); · Gasoline (a 5% increase) – due to the increase in the flex-fuel automotive fleet, driven by the higher competitive advantage relative to ethanol in most Brazilian federal states and to the decreased market share of our competitors. These effects were partially offset by the increase of the hydrated ethanol content of Type C gasoline (from 20% to 25%); · Fuel oil (a 26% increase) – due to the increased consumption at thermoelectric plants for electricity generation and higher demand in some companies to supply natural gas to thermoelectric plants; · Natural gas (a 22% increase) – due to higher thermoelectric demand, driven by lower water reservoir levels at hydroelectric power plants. (*) Not reviewed by independent auditor. 15 FINANCIAL HIGHLIGHTS LIQUIDITY AND CAPITAL RESOURCES Consolidated Statement of Cash Flows Data – Summary 16 R$ million Jan-Sep 3Q-2013 2Q-2013 3Q-2012 Adjusted cash and cash equivalents at the beginning of period 17 (21,511) (19,027) (19,629) Government securities at the beginning of period (20,869) (16,785) Cash and cash equivalents at the beginning of period 16 14,358 16,197 16,366 Net cash provided by operating activities 45,434 42,468 (19,590) (22,344) (16,324) Net cash used in investing activities (58,254) (53,818) (24,348) (23,173) (19,778) Investments in operating segments (65,929) (55,877) 1,194 3,192 − Sale of assets (disinvestments) 4,386 − 3,564 (2,363) 3,454 Investments in marketable securities 3,289 2,059 42 () Net cash flow (3,791) 31,281 3,787 Net financings 28,623 10,868 9,692 53,820 13,722 Proceeds from long-term financing 70,841 35,862 (13,483) (22,539) (9,935) Repayments (42,218) (24,994) (2,904) (2,869) (13) Dividends paid to shareholders (5,774) (6,186) (1) (95) 11 Non-controlling interest (200) 93 28 1,845 42 Effect of exchange rate changes on cash and cash equivalents 1,893 1,015 Cash and cash equivalents at the end of period 16 18,529 21,511 22,433 Government securities at the end of period 18,529 22,433 Adjusted cash and cash equivalents at the end of period 17 Net cash provided by operating activities increased R$ 2,966 million in Jan-Sep/2013 compared to Jan-Sep/2012 mainly driven by the positive effect of adjustments in diesel and gasoline prices in the domestic market in 2012 and 2013 and by the 7% increase in oil products output, partially offset by the impact of the depreciation of the Real on oil product and LNG import costs, as well as lower crude oil export volumes. Net cash provided by operating activities decreased by 11% in the 3Q-2013 (R$ 1,839 million) compared to the 2Q-2013, resulting from higher oil product import volumes and from the effect of exchange rate depreciation on our costs. Cash used in investments in operating segments increased by 18% in Jan-Sep/2013 compared to Jan-Sep/2012 (R$ 10,052 million) mainly due to higher investments in Exploration & Production and Refining, Transportation and Marketing activities, and increased by 5% (R$ 1,175 million) in the 3Q-2013 compared to the 2Q-2013. These effects were partially offset by proceeds of R$ 4,386 million in Jan-Sep/2013 (R$ 1,194 million in the 3Q-2013) related to disinvestments occurred within the Divestment Program. Proceeds from long-term financing, net of repayments increased from R$ 10,868 million in Jan-Sep/2012 to R$ 28,623 million in Jan-Sep/2013, mainly due to the issuance of bonds (US$ 11 billion) in the U.S. Market in May 2013, along with additional banking financing. In the 3Q-2013 there were net repayments of R$ 3,791 million. Cash from long-term financing, net of repayments ( R$ 28,623 million) along with cash from operating activities (R$ 45,434 million) and the R$ 4,386 million from divestments meet our needs for capital expenditures, repayment of debts and payment of dividends, and as a result our adjusted cash and cash equivalents 17 increased by R$ 9,382 million in Jan-Sep/ 2013 (and our cash and cash equivalents increased by R$ 11,722 million). In the 3Q-2013, net cash provided by operating activities of R$ 14,358 million was not enough to meet cash used in investments in operating segments (R$ 24,348 million) and the repayments net of long-term financing and payment of dividends (R$ 6,695 million). In this context, there was decrease of R$ 14,882 million in adjusted cash and cash equivalents. On September 30, 2013, we had cash and cash equivalents of R $ 39,350 million compared to R $ 27,628 million on December 31, 2012 and with R$ 51,250 million on June 30, 2013 . Our adjusted cash and cash equivalents, including government securities with maturity of more than 90 days, reached R$ 57,879 million on September 30, 2013, 19% higher compared with R$ 48,497 million on December 31, 2012 and 20% lower compared to R$ 72,761 million on June 30, 2013. 16 For more details, see the Consolidated Statement of Cash Flows Data on page 21 . 17 Our adjusted cash and cash equivalents are not computed in accordance with International Standards -IFRS and should not be considered in isolation or as a substitute for cash and cash equivalents calculated in accordance with IFRS. Our calculation may not be comparable to adjusted cash and cash equivalents of other companies, however management believes that it is an appropriate supplemental measure that helps investors assess our liquidity and assists management in targeting leverage improvements . 16 FINANCIAL HIGHLIGHTS Capital expenditures and investments R$ million Jan-Sep % % Δ% Exploration & Production 38,277 55 30,973 52 24 Refining, Transportation and Marketing 22,043 32 20,401 34 8 Gas & Power 3,959 6 2,809 5 41 International 3,491 5 3,575 6 (2) Exploration & Production 3,241 93 3,311 93 (2) Refining, Transportation and Marketing 174 5 182 6 (4) Gas & Power 7 − 6 − 17 Distribution 58 2 69 2 (16) Other 11 − 7 − 57 Distribution 678 1 877 1 (23) Biofuel 62 − 40 − 55 Corporate 753 1 1,133 2 (34) Total capital expenditures and investments 16 Pursuant to its strategic objectives, the Company operates through joint ventures in Brazil and abroad, as a concessionaire of oil and gas exploration, development and production rights. In the period ended September 30, 2013, we invested an amount of R$ 69,263 million, primarily aiming at increasing production, modernizing and expanding our refineries. 17 FINANCIAL HIGHLIGHTS Consolidated debt R$ million Δ% Current debt 18 18,189 15,320 19 Non-current debt 19 232,677 180,994 29 Total 250,866 196,314 28 Cash and cash equivalents 39,350 27,628 42 Government securities (maturity of more than 90 days) 18,529 20,869 (11) Adjusted cash and cash equivalents 57,879 48,497 19 Net debt 20 192,987 147,817 31 Net debt/(net debt+shareholders' equity) 36% 31% 5 Total net liabilities 21 700,554 635,366 10 Capital structure (Net third parties capital / total net liabilities) 51% 48% 3 Net debt/Adjusted EBITDA ratio 3.05 2.77 10 U.S.$ million Δ% Current debt 18 8,157 7,497 9 Non-current debt 19 104,340 88,570 18 Total 112,497 96,067 17 Net debt 20 86,542 72,335 20 The net debt of the Consolidated Petrobras Group in Reais increased by 31% over December 31, 2012, due to the long-term financing raised and to the impact of 9.1% from the depreciation of the Real against the U.S. dollar. 18 Includes Capital lease obligations (R$ 40 million on September 30, 2013 and R$ 37 million on December 31, 2012). 19 Includes Capital lease obligations (R$ 183 million on September 30, 2013 and R$ 176 million on December 31, 2012). 20 Our net debt is not computed in accordance with International Standards -IFRS and should not be considered in isolation or as a substitute for total long-term debt calculated in accordance with IFRS. Our calculation of net debt may not be comparable to the calculation of net debt by other companies. Management believes that net debt is an appropriate supplemental measure that helps investors assess our liquidity and assists management in targeting leverage improvements. 21 Total liabilities net of adjusted cash and cash equivalents. 18 FINANCIAL HIGHLIGHTS FINANCIAL STATEMENTS Income Statement - Consolidated R$ million Jan-Sep 3Q-2013 2Q-2013 3Q-2012 77,700 73,627 73,793 Sales revenues 223,862 207,974 (61,115) (54,919) (55,707) Cost of sales (169,713) (153,629) 16,585 18,708 18,086 Gross profit 54,149 54,345 (2,862) (2,553) (2,532) Selling expenses (7,709) (7,234) (2,803) (2,589) (2,541) General and administrative expenses (7,863) (7,237) (2,214) (1,206) (1,292) Exploration costs (4,702) (5,719) (590) (595) (586) Research and development expenses (1,858) (1,535) (219) (249) (171) Other taxes (691) (489) (2,403) (409) (2,364) Other operating income and expenses, net (4,876) (6,478) (11,091) (7,601) (9,486) (27,699) (28,692) Net income before financial results, share of profit of equity-accounted investments and income taxes 1,205 909 981 Finance income 3,086 3,815 (1,240) (1,280) (1,095) Finance expense (3,719) (2,832) (985) (3,180) (455) Foreign exchange and inflation indexation charges (2,548) (7,494) (1,020) (3,551) (569) Net finance income (expense) (3,181) (6,511) 493 390 192 Share of profit of equity-accounted investments 1,039 (98) Net income before income taxes (1,425) (2,267) (2,588) Income taxes (7,252) (5,852) Net income (loss) Net income (loss) attributable to: 3,395 6,201 5,567 Shareholders of Petrobras 17,289 13,435 147 (522) 68 Non-controlling interests (233) (243) 19 FINANCIAL HIGHLIGHTS Statement of Financial Position – Consolidated 22 ASSETS R$ million Current assets Cash and cash equivalents 39,350 27,628 Marketable securities 18,546 21,316 Trade and other receivables, net 21,519 22,681 Inventories 33,570 29,736 Recoverable taxes 15,246 11,387 Non-current assets held for sale 4,341 290 Other current assets 4,670 5,064 Non-current assets Long-term receivables Trade and other receivables, net 9,806 9,075 Marketable securities 333 359 Judicial deposits 6,020 5,510 Deferred taxes 21,006 17,440 Other tax assets 12,052 10,673 Advances to suppliers 7,673 6,449 Other non-current assets 4,034 3,855 Investments Property, plant and equipment Intangible assets Total assets LIABILITIES R$ million Current liabilities Trade payables 25,914 24,775 Current debt 18,189 15,320 Taxes payable 11,071 12,522 Dividends payable − 6,154 Employee compensation (payroll, profit-sharing and related charges) 6,481 4,420 Pension and medical benefits 1,665 1,610 Liabilities associated with non-current assets for sale 1,018 − Other current liabilities 5,623 4,819 Non-current liabilities Non-current debt 232,677 180,994 Deferred taxes 45,640 39,262 Pension and medical benefits 42,998 40,051 Provision for decommissioning costs 18,447 19,292 Provisions for legal proceedings 3,453 2,585 Other non-current liabilities 2,155 1,577 Shareholders' equity Share capital 205,411 205,392 Profit reserves and others 135,901 122,736 Non-controlling interests Total liabilities and shareholders' equity 22 Some amounts of 2012 were adjusted by the adoption of the IAS 19 amendment, that eliminated the “corridor approach” for the recognition of actuarial gains or losses (see Note 2.2 of the Consolidated Financial Statements Report in Reais of September 30, 2013) . 20 FINANCIAL HIGHLIGHTS Statement of Cash Flows Data – Consolidated R$ million Jan-Sep 3Q-2013 2Q-2013 3Q-2012 Net income/(loss) attributable to the shareholders of Petrobras 10,963 9,996 10,800 (+) Adjustments for: 28,145 29,033 7,597 6,984 5,775 Depreciation, depletion and amortization 20,963 15,841 2,027 3,417 1,329 Foreign exchange and inflation indexation and finance charges 4,391 7,972 147 (522) 68 Non-controlling interests (233) (243) (493) (390) (192) Share of profit of equity-accounted investments (1,039) 98 (343) (1,371) 33 Sales/offsets of assets (1,743) 13 2,016 3,060 1,786 Deferred income taxes, net 7,198 3,580 1,684 624 844 Exploration expenditures writen-off 2,915 4,126 366 324 170 Impairment 837 1,082 1,360 1,373 1,007 Pension and medical benefits (actuarial expense) 4,135 3,019 (3,164) 687 (1,315) Inventories (4,801) (3,660) (188) 404 (425) Trade and other receivables, net 590 (1,270) 849 (475) 3,026 Trade payables 774 3,736 (347) (489) (183) Pension and medical benefits (1,134) (923) (1,956) (4,039) (1,421) Taxes payable (6,426) (2,630) 1,408 409 298 Other assets and liabilities 1,718 (1,708) () Net cash provided by (used in) operating activities (-) Net cash provided by (used in) investing activities (24,348) (23,173) (19,778) Investments in operating segments (65,929) (55,877) 1,194 3,192 − Sale of assets (disinvestments) 4,386 − 3,564 (2,363) 3,454 Investments in marketable securities 3,289 2,059 43 () Net cash flow (-) Net cash provided by (used in) financing activities 9,692 53,820 13,721 Proceeds from long-term financing 70,841 35,862 (9,474) (20,742) (6,889) Repayment of principal (33,288) (17,682) (4,009) (1,797) (3,045) Repayment of interest (8,930) (7,312) (2,904) (2,869) (14) Dividends paid (5,774) (6,186) (1) (95) 11 Non-controlling interest (200) 93 28 1,845 42 (+) Effect of exchange rate changes on cash and cash equivalents 1,893 1,015 () Net increase (decrease) in cash and cash equivalents in the period 51,250 27,235 26,318 Cash and cash equivalents at the beginning of period 27,628 35,747 39,350 51,250 30,187 Cash and cash equivalents at the end of period 39,350 30,187 21 FINANCIAL HIGHLIGHTS SEGMENT INFORMATION Consolidated Income Statement by Segment – Jan-Sep/2013 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Sales revenues − Intersegments 105,746 60,375 1,920 549 1,621 3,836 − (174,047) − Third parties 1,704 114,945 21,240 106 63,777 22,090 − − 223,862 Cost of sales (53,856) (188,324) (19,655) (752) (59,325) (21,781) − 173,980 (169,713) Gross profit (loss) − Expenses Selling, general and administrative expenses (679) (4,428) (1,706) (86) (3,761) (1,357) (3,808) 253 (15,572) Exploration costs (4,440) − (262) − − (4,702) Research and development expenses (925) (344) (88) (42) (2) (5) (452) − (1,858) Other taxes (71) (106) (129) (2) (29) (216) (138) − (691) Other operating income and expenses, net (1,220) (1,022) 55 (44) (32) 1,300 (3,927) 14 (4,876) Net income (loss) before financial results, share of profit of equity-accounted investments and income taxes Net finance income (expense) − (3,181) − (3,181) Share of profit of equity-accounted investments 5 177 276 (39) 2 623 (5) − 1,039 Net income (loss) before income taxes Income taxes (15,728) 6,428 (557) 92 (764) (1,108) 4,454 (69) (7,252) Net income (loss) Net income (loss) attributable to: Shareholders of Petrobras 30,480 (12,299) 1,262 (218) 1,487 3,008 (6,562) 131 17,289 Non-controlling interests 56 − 94 − − 112 (495) − (233) Consolidated Income Statement by Segment – Jan-Sep/2012 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Sales revenues − Intersegments 106,407 53,886 2,333 469 1,084 5,473 − (169,652) − Third parties 1,221 116,129 13,689 163 56,098 20,674 − − 207,974 Cost of sales (47,980) (189,125) (12,932) (668) (52,114) (20,413) − 169,603 (153,629) Gross profit (loss) − Expenses Selling, general and administrative expenses (742) (4,643) (1,363) (94) (3,125) (1,293) (3,474) 263 (14,471) Exploration costs (5,320) − (399) − − (5,719) Research and development expenses (720) (300) (38) (53) (3) (1) (420) − (1,535) Other taxes (79) (94) (61) (2) (20) (130) (103) − (489) Other operating income and expenses, net (1,389) (1,573) (154) (18) (30) (196) (3,118) − (6,478) Net income (loss) before financial results, share of profit of equity-accounted investments and income taxes Net finance income (expense) − (6,511) − (6,511) Share of profit of equity-accounted investments (4) (306) 226 (67) 2 49 2 − (98) Net income (loss) before income taxes Income taxes (17,475) 8,745 (501) 69 (643) (1,701) 5,727 (73) (5,852) Net income (loss) Net income (loss) attributable to: Shareholders of Petrobras 33,925 (17,281) 1,138 (201) 1,249 1,934 (7,470) 141 13,435 Non-controlling interests (6) − 61 − − 129 (427) − (243) 22 FINANCIAL HIGHLIGHTS Other Operating Income (Expenses) by Segment – Jan-Sep/2013 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Pension and medical benefits − (1,438) − (1,438) Institutional relations and cultural projects (199) (58) (9) − (66) (20) (840) − (1,192) (Losses)/gains on legal, administrative and arbitral proceedings (68) (103) (9) − (64) (26) (859) − (1,129) Unscheduled stoppages and pre-operating expenses (779) (47) (177) − − (53) (27) − (1,083) Expenses related with collective bargaining agreeement (359) (178) (33) − (50) (11) (242) − (873) Inventory write-down to net realizable value (market value) (7) (275) (8) (55) − (492) − − (837) Expenditures on health, safety and environment (51) (139) (9) − − (26) (163) − (388) (Losses)/gains on disposal of non current assets 113 (98) (4) − 40 1,697 (5) − 1,743 Government Grants 29 53 37 − − 84 1 − 204 Impairment − Others 101 (177) 267 11 108 147 (354) 14 117 55 14 Other Operating Income (Expenses) by Segment – Jan-Sep/2012 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Pension and medical benefits − (1,521) − (1,521) Institutional relations and cultural projects (55) (58) (10) − (69) (24) (796) − (1,012) (Losses)/gains on legal, administrative and arbitral proceedings (115) (394) (55) − (47) (161) (213) − (985) Unscheduled stoppages and pre-operating expenses (828) (146) (138) − − (44) (22) − (1,178) Expenses related with collective bargaining agreeement (350) (203) (31) − (47) (12) (232) − (875) Inventory write-down to net realizable value (market value) (19) (388) − (13) − (661) − − (1,081) Expenditures on health, safety and environment (39) (144) (5) − − (59) (170) − (417) (Losses)/gains on disposal of non current assets (19) (70) 1 − 33 46 (4) − (13) Government Grants 36 46 16 − − 606 − − 704 Impairment − − (1) − (1) Others − (216) 69 (5) 100 113 (160) − (99) − Consolidated Assets by Segment – 09.30.2013 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Total assets Current assets Non-current assets Long-term receivables 13,288 10,414 4,628 6 4,523 5,362 23,489 (786) 60,924 Investments 208 5,586 1,739 1,866 12 5,601 93 − 15,105 Property, plant and equipment 235,797 148,317 47,304 494 5,975 19,720 7,041 − 464,648 Operating assets 143,444 71,378 38,563 449 4,486 9,421 4,758 − 272,499 Assets under construction 92,353 76,939 8,741 45 1,489 10,299 2,283 − 192,149 Intangible assets 76,617 320 821 − 720 1,256 780 − 80,514 Consolidated Assets by Segment – 12.31.2012 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Total assets Current assets Non-current assets Long-term receivables 10,462 9,364 3,504 33 3,785 4,564 22,400 (751) 53,361 Investments 164 5,920 2,371 1,757 31 1,915 319 − 12,477 Property, plant and equipment 210,029 129,686 44,108 521 5,585 22,237 6,550 − 418,716 Operating assets 131,714 59,930 37,000 485 4,212 13,925 4,572 − 251,838 Assets under construction 78,315 69,756 7,108 36 1,373 8,312 1,978 − 166,878 Intangible assets 76,129 315 785 − 724 2,382 872 − 81,207 23 FINANCIAL HIGHLIGHTS Consolidated Adjusted EBITDA Statement by Segment – Jan-Sep/2013 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Net income (loss) 30,536 (12,299) 1,356 (218) 1,487 3,120 (7,057) 131 17,056 Net finance income (expense) − 3,181 − 3,181 Income taxes 15,728 (6,428) 557 (92) 764 1,108 (4,454) 69 7,252 Depreciation, depletion and amortization 12,553 4,160 1,551 31 340 1,792 536 − 20,963 EBITDA Share of profit of equity-accounted investments (5) (177) (276) 39 (2) (623) 5 − (1,039) Impairment − Adjusted EBITDA Consolidated Adjusted EBITDA Statement by Segment – Jan-Sep/2012 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Net income (loss) 33,919 (17,281) 1,199 (201) 1,249 2,063 (7,897) 141 13,192 Net finance income (expense) − 6,511 − 6,511 Income taxes 17,475 (8,745) 501 (69) 643 1,701 (5,727) 73 5,852 Depreciation, depletion and amortization 9,297 2,907 1,337 30 289 1,475 506 − 15,841 EBITDA Share of profit of equity-accounted investments 4 306 (226) 67 (2) (49) (2) − 98 Impairment − − 1 − 1 Adjusted EBITDA 24 FINANCIAL HIGHLIGHTS Consolidated Income Statement for International Segment R$ million E&P RTM GAS & POWER DISTRIB. CORP. ELIMIN. TOTAL Income Statement - Jan-Sep/2013 Sales revenues − Intersegments 4,014 3,278 58 13 − (3,527) 3,836 Third parties 2,981 10,103 823 8,183 − − 22,090 Net income (loss) before financial results, share of profit of equity-accounted investments and income taxes 90 Net income (loss) attributable to the shareholders of Petrobras 66 R$ million E&P RTM GAS & POWER DISTRIB. CORP. ELIMIN. TOTAL Income Statement - Jan-Sep/2012 Sales revenues − Intersegments 5,437 3,173 53 11 − (3,201) 5,473 Third parties 2,254 10,219 824 7,377 − − 20,674 Net income (loss) before financial results, share of profit of equity-accounted investments and income taxes 26 Net income (loss) attributable to the shareholders of Petrobras 26 Consolidated Assets for International Segment R$ million E&P RTM GAS & POWER DISTRIB. CORP. ELIMIN. TOTAL Total assets on September 30, 2013 Total assets on December 31, 2012 25 APPENDIX 1. Effect of the average cost on the cost of sales (R$ million) Products remain in inventory for an average of 60 days and, therefore, the changes on international crude oil and oil products prices and the effect of the exchange rate variation on imports and on production taxes do not fully impact the costs of sales for the period, fully impacting only the following period. The estimated effects on the cost of sales are set out in the table below: 2Q-2013 3Q-2013 (*) Effect of the average cost on the cost of sales (R$ million) ( ) increase on the cost of sales (*) Considering the changes on international prices at the moment of the inventory formation, the cost of sales of the 3Q-2013 was positively influenced by the realization of unit costs whose formation occurred at the period of the change of international prices (from decrease to increase trend), together with the appreciation of the U.S. dollar against the Real. 2. Reconciliation of EBITDA R$ million Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 2 (%) 3,542 5,679 (38) 5,635 Net income (loss) 17,056 13,192 29 1,020 3,551 (71) 569 Net finance income (expense) 3,181 6,511 (51) 1,425 2,267 (37) 2,588 Income taxes 7,252 5,852 24 7,597 6,984 9 5,775 Depreciation, depletion and amortization 20,963 15,841 32 (26) EBITDA 17 (493) (390) (26) (192) Share of profit of equity-accounted investments (1,039) 98 (1,160) − Impairment − 1 (100) (28) Adjusted EBITDA 14 17 25 (8) 19 Adjusted EBITDA margin (%) 23 21 20 1 EBITDA is not an IFRS measure and represents net income (loss) before net finance income (expense), income taxes and depreciation, depletion and amortization. Our adjusted EBITDA (according to CVM Instruction 527 of October 4, 2012) is computed by excluding share of profit of equity-accounted investments and impairment, in order to provide a better information about our ability to pay debt, carry out investments and cover our working capital needs. Both measures should not be considered as substitutes for net income before financial results, share of profit of equity-accounted investments and income taxes or as better liquidity measures than the operational cash flow for the periods above. Adjusted EBITDA may not be comparable with the same measure as reported by other companies. 23 Adjusted EBITDA margin equals Adjusted EBITDA divided by sales revenues. 26 APPENDIX 3. Consolidated Taxes and Contributions The economic contribution of Petrobras, measured by current taxes paid and payable, was R$ 57,698 million. R$ million Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 2013 x 2012 (%) Economic Contribution - Brazil 11,477 10,256 12 11,098 Domestic Value-Added Tax (ICMS) 31,914 29,476 8 − − − 13 CIDE − 2,005 (100) 3,220 4,207 (23) 4,356 PIS/COFINS 11,819 11,893 (1) 1,394 1,937 (28) 2,190 Income Tax and Social Contribution 6,509 4,418 47 967 640 51 887 Others 2,737 2,678 2 17,058 17,040 − 18,544 Subtotal - Brazil 52,979 50,470 5 1,393 1,827 (24) 1,621 Economic Contribution - International 4,719 5,089 (7) (2) Total 4 4. Production Taxes R$ million Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 2013 x 2012 (%) Brazil 4,011 3,480 15 3,519 Royalties 11,013 10,645 3 3,932 3,469 13 3,762 Special participation charges 10,897 11,798 (8) 41 43 (5) 40 Rental of areas 130 117 11 7,984 6,992 14 7,321 Subtotal - Brazil 22,040 22,560 (2) 236 217 9 226 International 687 668 3 14 Total (2) Production taxes in Reais in Brazil increased 14% mainly due to the 18% increase in the reference price for domestic oil, that reached an average of R$/bbl 224.35 (US$/bbl 98.06) in the 3Q-2013 compared to R$/bbl 189.66 (US$/bbl 91.65) in the 2Q-2013, partially offset by decreased production of larger fields that pay special participation charges. Production taxes in Reais in Brazil decreased 2% mainly due to the lower production of larger fields that pay special participation charges that offset the 7% increase in the reference price for domestic oil, that reached an average of R$/bbl 204.23 (US$/bbl 96.46) in Jan-Sep/2013 compared to R$/bbl 191.28 (US$/bbl 100.10) in Jan-Sep/2012. 27 APPENDIX 5. Assets and Liabilities subject to Exchange Variation The Company has assets and liabilities subject to foreign exchange variations, for which the main exposure is to the Real relative to the U.S. dollar. As from the mid-May 2013, the Company extended the use of the hedge accounting practice to hedge future exports. This practice, which is regulated in Brazil by means of Accounting Pronouncement CPC 38 – Financial Instruments: Recognition and Measurement, allows companies to reduce impacts to their periodic results caused by exchange rate changes if they generate future cash flows in currencies other than their local currency of similar amounts but opposite directions. For Petrobras, this mechanism initially includes approximately 70% of the total net debt exposed to changes in foreign exchange rate, hedging portions of our exports for a seven-year period. Through the extension of the hedge accounting practice, foreign exchange gains or losses from debt expressed in U.S. dollars, will only affect the Company’s profit and loss when the future exports affect our income statement. Until our future exports are realized, such foreign exchange variations will be recognized in our shareholders’ equity. The balances of assets and liabilities in foreign currency of subsidiaries outside of Brazil are not included on the exposure below when transacted in a currency equivalent to their respective functional currencies. On September 30, 2013, the Company had a net liability position regarding foreign exchange exposure hence the appreciation of the Real relative to other currencies generates an exchange variation income, while the depreciation of the Real generates an exchange variation expense. ITEMS R$ million Assets 18,584 17,394 Liabilities (147,864) (117,203) Derivatives 617 (1,371) Hedge Accounting 93,072 − Total BY CURRENCY R$ million U.S. dollars (16,828) (84,578) Euro (12,308) (9,975) Pounds (3,877) (3,466) Peso (1,213) (1,693) Yen (1,365) (1,468) Total 6. Cash Flows Hedge Variation R$ million Jan - Sep 3Q-2013 2Q-2013 3Q13 x 2Q13 (%) 2013 x 2012 (%) Total of Monetary and Exchange Variation 47 824 7,982 (90) Deferred Exchange Variation registered in Shareholders’ Equity 8,805 - - (372) - - Reclassification from Shareholders’ Equity to Income Statement (371) - - Monetary and Exchange Variation, Net 28 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 28, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
